Citation Nr: 1042213	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating for herpes simplex I 
prior to May 10, 2007, and to a rating in excess of 10 percent 
thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claims were remanded by the Board in July 2009 in 
order that private medical records could be obtained and so that 
the Veteran could be afforded VA medical examinations.  The 
Veteran's private medical records a the Sharp Rees-Stealy Medical 
Group were obtained and VA medical examinations of the Veteran 
were performed.  

In August 2010 the Veteran submitted a letter from a private 
physician.  The physician stated that he had been the Veteran's 
primary care provider since March 9, 2010.  He said that the 
Veteran needed ongoing treatment for both his lumbar degenerative 
disc disease and herpes simplex type 1.  The physician stated 
that the treatment included medication management and physical 
therapy.  The Board notes that this physician started treatment 
of the Veteran subsequent to the July 2009 Board remand and that 
this physician's treatment records of the Veteran have not been 
requested or obtained.  The treatment records, including physical 
therapy records, must be requested prior to Board review of the 
Veteran's claims.  See 38 C.F.R. § 3.159(c)(1).  Furthermore, the 
August 2010 physician's letter should be considered by the RO and 
a supplemental statement of the case issued prior to Board review 
of the Veteran's claims.  38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations from the Veteran request the 
Veteran's medical records from J.P. Bronner, 
M.D., and from the Veteran's physical 
therapist.

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims and issue an appropriate 
supplemental statement of the case (SSOC) 
showing consideration of all evidence 
received subsequent to the June 2010 SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


